Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In light of Applicant’s arguments and Examiner’s Amendment, the rejections of Claims 1-4, 6-18, and 20 under 35 U.S.C. 103 has been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Patrick Grimaldi on Wednesday, December 8th, 2021 and Client approval on Friday, December 10th, 2021.
The application has been amended as follows: 
 1.  (currently amended) A method for classifying medical images, the method comprising:	receiving, by a processor, a medical image;	applying, by the processor, the medical image to a machine learned classifier, the machine learned classifier trained on a plurality of medical images;	generating, by the processor, one or more belief masses representing evidence in the medical image for an overall image label in the medical image, wherein the belief masses are an output of the machine learned classifier;	generating, by the processor, the overall image label of the medical image, a probability of the overall image label, and a measure of uncertainty of the overall image label based on the applying, the measure of uncertainty representing a confidence in the overall image label, wherein the overall image label, the probability, and the measure of uncertainty are generated based on the one or more belief masses;
8.  (currently amended) A method for training a machine learning classifier, the method comprising:	receiving, by a processor, medical image data;	storing, by the processor, a plurality of image labels associated with the medical image data; 	training with machine-learning, by the processor, the machine learning classifier based on the medical image data and the plurality of image labels, where a result of the training is a machine-learned classifier and where an output of the machine-learned classifier is an image label, a probability of the image label, and a measure of uncertainty of the image label based on one or more belief masses representing evidence in the medical image data for the image label , wherein the belief masses are an output of the machine learned classifier, the measure of uncertainty representing a confidence in the generated image label; and	storing, by the processor, the machine-learned classifier.
15. (currently amended) An image classification system comprising:	an image processor, coupled with a memory containing instructions that, when executed, cause the image processor to:		receive an image;		apply the image to a machine learned classifier, the machine learned classifier trained on a plurality of images annotated with image labels;		generate one or more belief masses representing evidence in the image for an overall image label, wherein the one or more belief masses are an output of the machine learned classifier;		generate the overall  image label based on the applying;		generate a probability of the overall image label and a measure of uncertainty of the  overall image label based on the applying, the measure of uncertainty representing a confidence in the overall image label, wherein the overall  image label, the probability, and the measure of uncertainty are generated based on the one or more belief masses; and
The following is an examiner’s statement of reasons for allowance: The claims require that a machine learned classifier generate one or more belief masses representing evidence in a medical image in order to determine an overall image label and a measure of uncertainty regarding that image label. Such limitations are neither taught nor disclosed in a non-obvious manner by the prior art or a combination of prior art. Relevant prior art shows that belief masses are commonly used in the field of medical image classification. However, belief masses are often used to assist in training machine learned classifiers in order to reduce the overall uncertainty of the classifier or are integrated within the machine learned classifier to assist with classification. The prior art is silent, however, on the machine learned classifier generating and outputting belief masses, which are then used to generate the final classification label and measure of uncertainty.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1-4, 6-18, and 20 allowed.
The following is an examiner’s statement of reasons for allowance: see above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS CHAI whose telephone number is (571)272-4209. The examiner can normally be reached Monday-Thursday and Alternate Friday 8am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JULIUS CHAI/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668